Citation Nr: 0029050	
Decision Date: 11/03/00    Archive Date: 11/09/00

DOCKET NO.  97-16 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for arthritis.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, claimed as anxiety reaction 
with emotional instability reaction and a history of 
hypochondria reaction.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from February 1950 to 
September 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied the claims on appeal.

A hearing was held before the undersigned Veterans Law Judge 
sitting in Montgomery, Alabama, in July 2000, who was 
designated by the Chairman of the Board to conduct such a 
hearing.  A transcript of the hearing testimony has been 
associated with the claims file.

It appears to the Board that the veteran may have attempted 
to raise issues with respect to rheumatic heart disease, 
tinnitus, and fibrositis in correspondence dated in February 
2000.  If he desires to pursue these issues, he and/or his 
representative should do so with specificity at the RO.  As 
there has thus far been no adjudication of the issues, the 
Board has no jurisdiction of the issues at this time.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claims.

2.  The veteran's service medical records do not contain a 
confirmed diagnosis of arthritis.

3.  Arthritis was not established until many years after 
service, and has not been shown to be related to service or 
to any occurrence or event therein.

4.  The Board denied entitlement to service connection for an 
acquired psychiatric disorder by decision dated in April 
1990.  The Board's decision represents the last final 
disallowance of entitlement to service connection for a 
psychiatric disorder on any basis.

5.  The evidence submitted since the Board's April 1990 
decision, which includes the veteran's written statements and 
sworn testimony and VA outpatient treatment records in an 
attempt to reopen his claim for service connection, does not 
bear directly and substantially on the issue of entitlement 
to service connection for an acquired psychiatric disorder.


CONCLUSIONS OF LAW

1.  Arthritis was not incurred in or aggravated during the 
veteran's active duty service, nor may it be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1153, (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (1999).

2.  The evidence submitted subsequent to the Board's April 
1990 decision denying entitlement to service connection for 
an acquired psychiatric disorder does not bear directly and 
substantially on the matter under consideration; therefore, 
it is not new and material and the veteran's claim has not 
been reopened.  38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.156 (1999); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection for Arthritis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1999).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1999).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 2000); 38 C.F.R. § 3.303(d) (1999).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Additionally, there are some disorders, including arthritis, 
which may be presumed to have been incurred in service if 
demonstrated to a compensable degree within 1 year following 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

Service medical records reveal that the veteran complained of 
joint pain but there was no orthopedic reason found for his 
symptoms.  Specifically, an April 1950 lumbar spine X-ray 
showed no disease in the lumbar region, and the bony thorax 
was normal.  In May 1950, the veteran complained of pain 
beneath the sternum, hands, knees, and shoulders.  An 
orthopedic consultation was negative and there was a question 
of whether the pain was of a rheumatic fever origin.  A 
diagnosis of hypochondriacal reaction was also noted 
manifested by multiple complaints of epigastric distress and 
generalized pains.  A psychiatric component was again 
suggested in January 1951.  In February 1952, he again 
complained of a three-month history of pain in the back, 
neck, and shoulders.  The physical examination was negative 
and no abnormality of the back was found.  In the September 
1953 separation examination a report of arthritis of the back 
and shoulders was noted but the examiner remarked that X-rays 
were negative in July 1953.  Physical examination of the 
upper and lower extremities and spine was normal.  

Post service medical records reveal that he sought physical 
therapy in 1953 and 1954 for complaints of pain of arthritis.  
In September 1961, he was hospitalized with complaints of a 
ten-year, gradual onset of tender places in his neck with 
involvement of multiple joints.  Physical examination was 
essentially normal and the final clinical impression was 
primary fibrositis.  Additional outpatient treatment records 
and hospital reports through the 1970s-1990s note that the 
veteran sought treatment for complaints of joint pain and was 
variously diagnosed with mechanical low back pain, 
osteoarthritis, spondylolisthesis, rheumatoid arthritis, and 
S-1 radiculopathy.  It also appears that he participated in a 
private arthritis study in the mid-1990s.  In support of his 
claim, he also submitted a statement from a fellow soldier 
dated in December 1978 that the veteran had severe pain in 
his back and slept on a board while they were stationed 
together in Korea.  He also submitted a statement from 
several members of the local VFW that he was disabled and in 
need of assistance.

At a hearing before the Board in July 2000, the veteran 
testified that arthritis had devastated his personal life, 
social life, and quality of life.  He reported that he began 
to have problems with pain in his neck, down his back, and 
down his legs in service and was hospitalized on a number of 
occasions.  He related that he was told by a private 
physician while in service that he had myofibrositis, which 
was tied in with rheumatoid arthritis.  He related that he 
was also told in service that he had rheumatic heart disease 
and possibly arthritis and was recommended to be discharged 
but that his discharged was ultimately stopped.  He reported 
that his current pain was 5/5 and he experienced cracking and 
popping in his joints.  He had not worked since 1987 because 
of problems with his shoulder.  His wife related that he had 
slept with a board under the bed since their marriage in 
1953.

After a review of the evidence, the Board concludes that the 
veteran's contentions, to the effect that he developed 
arthritis in service is not supported by the record.  First, 
there is no evidence that the veteran was diagnosed with 
arthritis in service.  Although he reported multiple 
complaints of generalized joint pain, orthopedic work-ups and 
several hospitalizations showed was no indication of a 
orthopedic problem.  Moreover, in-service X-rays failed to 
show evidence of arthritis.  Accordingly, the Board can find 
no evidence of a confirmed diagnosis of arthritis in service.  

In addition, although post-service medical evidence reflected 
a ultimate diagnosis of arthritis, the evidence does not 
establish that there is an etiological or causal relationship 
between the veteran's current complaints and his in-service 
symptomatology, his contentions to the contrary 
notwithstanding.  Specifically, none of the veteran's 
treating physicians have attributed his joint pain/arthritis 
to military service.  The mere contentions of the veteran, no 
matter how well-meaning, without supporting medical evidence 
that would etiologically relate his joint pain with an event 
or incurrence while in service, would generally not even 
constitute a well-grounded claim.  Caluza v. Brown, 7 Vet. 
App. 498 (1995); Lathan v. Brown, 7 Vet. App. 359 (1995); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1994); King v. 
Brown, 5 Vet. App. 19 (1993).  Because there has been no 
relationship established between the veteran's in service 
symptomatology, and his current diagnosis, the Board must 
conclude that the preponderance of the evidence is against 
the veteran's claim for service connection for arthritis.

Finally, although the Board has considered the veteran's 
statements and sworn testimony and his wife's testimony that 
he has continually suffered from arthritis since military 
service, and a fellow soldier's statement that the veteran 
slept on a board in Korea, and finds that their testimony and 
statements are probative of symptomatology, they are not 
competent or credible evidence of a diagnosis, date of onset, 
or medical causation of a disability.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); Miller v. Derwinski, 2 Vet. 
App. 578, 580 (1992).  Their assertions are not deemed to be 
credible in light of the other objective evidence of record 
showing no connection between military service and the 
veteran's current complaints.  They lack the medical 
expertise to offer an opinion as to the existence of current 
pathology, as well as to medical causation of any current 
disability.  Id.  In the absence of competent, credible 
evidence of a medical nexus, service connection is not 
warranted for arthritis.  Thus, the medical evidence does not 
show the relationship that is alleged by the veteran.  As 
such, a preponderance of the evidence is against the claim, 
and the appeal is denied. 

II. Whether New and Material Evidence Has Been Submitted to 
Reopen a Claim of Entitlement to Service Connection for an 
Acquired Psychiatric Disorder

Unappealed Board decisions are final with the exception that 
a claim may be reopened by submission of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.156 (1999).  However, when a veteran 
seeks to reopen a claim based on new evidence, the Board must 
first determine whether the veteran has submitted new and 
material evidence.  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996).  During the pendency of the veteran's appeal, the 
United States Court of Appeals for the Federal Circuit 
clarified the standard to be used for determining whether new 
and material evidence has been submitted.  See Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  

New and material evidence is defined as evidence not 
previously submitted which bears directly and substantively 
on the matter under consideration.  It can be neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156 
(1999); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  If the Board determines that new and material 
evidence has been added to the record, the claim is reopened 
and the Board must determine whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded.  See Elkins v. West, 12 Vet. App. 209 
(1999).

Prior to Hodge, but interpreting the same regulation, the 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeal) (the Veterans 
Claims Court) found that when a veteran sought to reopen a 
claim based on new evidence, the Board first determined 
whether the additional evidence is "new" and "material."  
Second, if the Board determined that new and material 
evidence had been added to the record, the claim was reopened 
and the Board evaluated the merits of the veteran's claim in 
light of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  The first step of the 
Manio two-step process included determining (i) was the newly 
presented evidence "new" (that is, not of record at the 
time of the last final disallowance and not merely 
cumulative); (ii) was it probative of the issue at hand (that 
is, each issue which was a specified basis for the last final 
disallowance); and (iii) if it was new and probative, then, 
in light of all the evidence, was there a reasonable 
possibility that the outcome of the claim on the merits would 
be changed.  Evans v. Brown, 9 Vet. App. 273 (1996); see also 
Blackburn v. Brown, 8 Vet. App. 97 (1995); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991); Smith v. Derwinski, 1 Vet. 
App. 178 (1991).

Historically, the Board denied entitlement to service 
connection for a psychiatric disorder by decision dated in 
April 1990, following review of the evidence then of record 
to include the veteran's service medical records, Social 
Security records, VA examinations, hearing testimony, and a 
statement from the veteran's wife.  In April 1996, the 
veteran applied to reopen the claim of entitlement to service 
connection for an acquired psychiatric disorder.  In support 
of his claim, he submitted additional evidence including 
outpatient treatment records, and hearing testimony. This 
appeal is before the Board from the veteran's unsuccessful 
attempt to reopen his claim for entitlement to service 
connection based on this additional evidence.

The first items for consideration are multiple outpatient 
treatment and hospital records.  Although the medical records 
concern primarily other medical disorders, a number of 
treatment notes indicated that the veteran sought treatment 
for complaints of anxiety.  The most recent treatment note 
dated in April 1999 reflects that the veteran complained of 
anger at VA, aggravation at the medical field, anxiety, 
nervousness, and complaints of physical pain.  Medications 
included Elavil and Zoloft.  The clinical assessment was 
situational stress and anxiety, and possible mild depression.  
Additional treatment notes reflect a similar diagnosis.  
While new, this evidence is not material as it does not 
indicate a causal relationship between the veteran's 
psychiatric complaints and military service but rather 
focuses on the current disability.  Thus, to the extent the 
records show psychiatric treatment, the Board finds that it 
essentially reveals current treatment for the same symptoms 
for which the veteran has reported all along.  Therefore, it 
is not probative as to the issue of etiology or service 
connection.

The only other evidence submitted in support of the veteran's 
claim was the testimony of the veteran and his wife at a 
hearing before the Board.  The veteran related that he had 
been on Librium since 1961 and that without the medication he 
would not do very well.  He made reference to being in a 
detoxification program but was still taking Librium.  Upon 
further questioning, he reported that he was nervous in 
service and thought that it was attributable, in part, to the 
joint pain he was experiencing.  He indicated that he had 
tried to get some past medical records but had not been 
successful.  However, the Board finds that his testimony is 
essentially repetitive and was considered by the Board when 
it denied the claim in April 1990.  By all accounts, the 
Board considered the veteran's service medical records and 
his contentions at the time.  Accordingly, the Board 
concludes that the evidence submitted subsequent to the April 
1990 rating decision is duplicative of evidence previously 
considered by the Board, and is therefore not "new" and 
"material" to reopen his claim as required under the 
applicable statutory and regulatory provisions.

In conclusion, the Board finds that in the absence of 
evidence not previously submitted bearing directly and 
substantively on the matter under consideration, the claim 
for entitlement to service connection for an acquired 
psychiatric disorder is not reopened.  38 U.S.C.A. § 5108 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.156 (1999).  


ORDER

The claim for entitlement to service connection for arthritis 
is denied.

New and material evidence having not been submitted, the 
claim for entitlement to service connection for an acquired 
psychiatric disorder, claimed as anxiety reaction with 
emotional instability reaction and a history of hypochondria 
reaction, is not reopened and the benefit sought is denied.


		
	MICHAEL D. LYON 
	Veterans Law Judge
Board of Veterans' Appeal

 

